CLIFFORD, Circuit Justice.
Two questions of jurisdiction are presented by the pleadings, wbicli will first be considered.
It is insisted by the claimants that this court has not jurisdiction, because the vessel and cargo, at the time of the service of the monition by the marshal, were in the custody of the sheriff of the county of Newport, under a process of attachment issued from the state court. But the proposition cannot be sustained, for several reasons, which will be briefly stated. Forfeiture of a vessel arises from the wrongful act or acts of the owner, or some person or persons in charge of the vessel; and whenever the forfeiture is made absolute by an act of congress, the forfeiture attaches at the time the wrongful act is committed, and consequently the owner is divested of all title eo instanti, and the same becomes vested in the United States. Where the United States have an election to proceed against the vessel, as forfeited, or against the person who committed the wrongful act, no such consequences follow, until the election is made. Accordingly, it was held in Certain Bags of Coffee. 8 Cranch [12 U. S.] 398, that the forfeiture of goods for a violation of the non-intercourse act takes place upon the commission of the offence, and avoids the subsequent sale to an innocent purchaser. But where an election was given to proceed against the vessel, or against the person who took a false oath to procure a registry of the vessel, the court held that the forfeiture did not take place until that election was made. U. S. v. Grundy, 3 Cranch [7 U. S.] 338; The Mars, 8 Cranch [12 U. S.] 417; Gelston v. Hoyt, 3 Wheat. [16 U. S.] 246; Certain Logs of Mahogany [Case No. 2,559]; The Florenzo [Id. 4,886]; Caldwell v. U. S., 8 How. [49 U.S.] 366; Fontaine v. Phoenix Ins. Co., 11 Johns. 293. Evidently the case under consideration falls under the first branch of the rule; but the objection to the jurisdiction may be overruled upon another ground. Possession by the sheriff under a civil process, whether from a state or federal court, will not, in my opinion, defeat the operation of the revenue laws of the United States, or the laws imposing forfeiture for engaging in the slave-trade, or fitting, equipping, or preparing vessels for that purpose. The respondents rely upon the case of Taylor v. Carryl, 20 How. [61 U. S.] 609; but in the opinion of this court, the opinion in that case was never intended to be extended to cases of this description.
In the second place, it is insisted by the claimants tnat the alleged forfeiture is cognizable in the district court of the United States for the district of New York, and not in the district court for this district. Provision is made by the first section of the act of the 22d of March. 1794, that the vessel shall be liable to be seized, prosecuted, and condemned, in any of the circuit courts or district courts where the said ship or vessel may be found and seized. “Where found and seized,” are the words of the act; and while it is not admitted that the circuit courts have any original jurisdiction in such cases, not a doubt is entertained that the libel was properly filed in the court below, and that the case is now properly here on appeal. 1 Stat. 349; The Little Ann [Case No. 8,397]; The Betsey, 4 Cranch [8 U. S.] 452; Keene v. U. S., 5 Cranch [9 U. S.] 310; The Bolina [Case No. 1,608]; The Abby [Id. 14].
Having disposed of the questions of jurisdiction, it becomes necessary to consider very briefly the merits of the controversy. Numerous positions are assumed by the respondents to show that the evidence is not sufficient to justify a decree of condemnation; but in the opinion of this court, it is full and complete, and substantially without conflict or contradiction. Her fitment, preparation, and cargo furnish very decisive evidence that her destination was such as is charged in the libel. That she was not on a legitimate voyage is strongly indicated by her papers. While her manifest declares the vessel to be bound to Falmouth for orders, the protest of the master states that she was bound for Fal-mouth, and the sea letter, which was enclosed in a sealed package, declares her destination to be for San Antonio; and the evidence shows that her cargo was adapted to neither place. No satisfactory evidehce is offered to show where she was bound, but the clear inference from the facts and circumstances is that she was bound on a voyage for slaves. Nothing else can be inferred from her cargo, and such is the opinion of all the experts in the case. A specification of the articles composing the cargo is unnecesary, as they comprise nearly everything which is usually to be found in vessels fitted out for the slave-trade. Certain articles were not included in the manifest, and all or nearly all such were of the class to be found in vessels engaged in that trade. Suspicion also arose in the same direction, from the presence of certain passengers on board, and their conduct, and especially from the conduct of the master and owner.
All explanation is declined, and the claimants rely mainly upon insufficiency of the evidence adduced for the government. Under the circumstances, it is not thought necessary to present the details of the evidence, which would be merely to repeat what is very well stated in the brief of the libellant. Suffice it to say, that, after full consideration, I am of the opinion that the district court could not have decided otherwise upon the evidence. Extended argument upon questions of fact is of no service to either party, and except in cases of real doubt, it will not be attempted. Regarding the case as a clear one, I shall, without hesitation, affirm the decree of the district court with costs.